Citation Nr: 0510980	
Decision Date: 04/18/05    Archive Date: 04/27/05

DOCKET NO.  03-25 035A	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial evaluation for left knee 
disability manifested by limitation of motion, rated as 10 
percent disabling.  

2.  Entitlement to a higher initial evaluation for left knee 
disability manifested by instability, rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Georgianne F. Bolinger, 
Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1983 to 
March 1987. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later 
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the questions 
currently under consideration were placed in appellate status 
by a notice of disagreement expressing dissatisfaction with 
an original rating, the Board has characterized the rating 
issue on appeal as set forth above.

The Board notes that, following an October 2004 hearing and a 
November 2004 VA medical examiner's findings, the 
Indianapolis, Indiana RO awarded a 10 percent disability 
rating for left knee disability on account of instability.  
This award was made separate from a previously assigned 10 
percent rating.  The effective date for the award was set as 
August 30, 2001.  

The RO's original service connection grant was for "status 
post left knee ligament and cartilage damage," which was 
rated by analogy to Diagnostic Code 5257, other impairment of 
the knee, recurrent subluxation or lateral instability.  When 
the veteran appealed the non-compensable rating, the RO 
granted a 10 percent evaluation, but rated by analogy to 
Diagnostic Code 5010, arthritis due to trauma.  Consequently, 
as identified on the title page, the Board will evaluate the 
degree of disability due to limitation of motion, and for 
instability under Diagnostic Code 5257.


FINDING OF FACT

The veteran's service-connected left knee disability is 
manifested by mild pain on palpation; full extension; flexion 
to 135 degrees, limited by pain; chronic pain in the left 
knee joint; and slight instability. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left knee disability manifested by limitation of motion have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 5260, 
5261 (2004).

2.  The criteria for a rating in excess of 10 percent for 
left knee disability manifested by instability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5257 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The veteran injured his left knee while in service.  As noted 
above, he was service connected for status post left knee 
ligament and cartilage damage in a rating decision dated in 
March 2002, rated as non-compensably (zero percent) 
disabling.  In the course of his appeal, this disability 
evaluation was increased to 10 percent disabling, as reported 
in a Statement of the Case (SOC) dated in September 2003.  

The veteran was afforded a hearing at the RO in October 2004.  
At that hearing, the veteran detailed his current left knee 
disability, described the injury from which it sprang, and 
the circumstances surrounding the injury and post-injury 
surgery.  

The veteran was afforded a VA compensation and pension 
examination in November 2004.  The veteran complained of 
chronic pain and instability of the left knee.  The examiner 
noted the veteran's history regarding his left knee injury, 
and noted that the veteran was limping with the left leg, not 
wearing any orthosis, and was not using any assisting 
devices.  It was noted that the veteran had not had any 
incapacitating episodes in the previous 12 months, but that 
he had flare-ups of left knee pain when going up and down 
stairs, and when squatting.  The examiner also noted that the 
veteran's activities of daily living were not affected by his 
left knee condition.  He was able to walk, dress himself, 
take a shower, and drive a car.  His recreational activities 
were affected; he was not able to run.  He had difficulties 
going up an down stairs, and lifting heavy objects.  

On examination, the examiner found a large, well-healed 
surgical scar of the left medial knee joint.  There was mild 
pain on palpation of the left medial joint compartment.  The 
veteran had painful and slightly limited flexion in the left 
knee joint, with flexion limited to 135 degrees.  Extension 
was full.  There was good stability of the medial and lateral 
collateral ligaments.  Anterior drawer symptom was close to 5 
millimeters, and Lachman's test was positive on flexion at 30 
degrees.  Gait demonstrated mild limping with the left leg 
because of pain in the left knee, without assisting devices.  
He had good stability of the posterior cruciate ligament.  
During repetitive motion in the left knee joint, the veteran 
had increased pain and easy fatigability, but no decrease of 
range of motion.  X-rays showed mild degenerative 
osteoarthritis of the left knee joint.  The examiner's 
diagnosis was a tear of medial meniscus and tear of anterior 
cruciate ligament; status post medial meniscectomy in 1985; 
and chronic pain in the left knee joint - degenerative joint 
disease.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When a specific 
disability is not listed in the Rating Schedule, rating is 
done by analogy to a disability that is listed in the Rating 
Schedule.  38 C.F.R. § 4.20 (2004).  

Here, the veteran's left knee disability manifested by 
limitation of motion is rated by analogy to Diagnostic Code 
5010, arthritis due to trauma, substantiated by x-ray 
findings.  Diagnostic Code 5010, in turn, requires 
application of the criteria for degenerative arthritis, found 
at Diagnostic Code 5003.  Diagnostic Code 5003 calls for 
rating on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  The diagnostic codes used for limitation of motion 
of the knee are Diagnostic Code 5260 for limitation of 
flexion, and Diagnostic Code 5261 for limitation of 
extension.  

Here, there is x-ray evidence of arthritis of the left knee, 
but there is no evidence that there is any compensable 
limitation of range of motion in the left knee.  At the VA 
examination conducted in November 2004, the examiner noted 
that range of motion was from 0 to 135 degrees.  Normal range 
of motion in the knee is defined for VA compensation purposes 
as from 0 to 140 degrees.  38 C.F.R. § 4.71a, Plate II 
(2004).  In order for limitation of motion of the knee to be 
compensable, flexion must be limited to 45 degrees or less, 
or extension must be limited to 10 degrees or more.  38 
C.F.R. § 4.71a, Diagnostic Codes 5260, 5261 (2004).  Thus, 
while the November 2004 examination shows there is some 
slight limitation in range of motion, it does not amount to 
compensable motion.  

When, as here, the limitation of motion of the left knee is 
non-compensable under Diagnostic Codes 5260 or 5261, a rating 
of 10 percent is for application for the veteran's left knee 
under Diagnostic Code 5010-5003.  This 10 percent rating 
contemplates the effect of arthritis in major joints, such as 
disability caused by pain, despite the lack of a compensable 
limitation of motion.  Given the absence of specific evidence 
suggesting that pain experienced by the veteran equates to 
disability such as occurs with greater limitation of motion, 
a higher rating for left knee disability manifested by 
limitation of motion is not warranted.  The recent VA 
examiner concluded that the veteran experiences increased 
pain and fatigability during repetitive motion, has increased 
problems with stairs, and has limitations with respect to 
certain activities such as running, but the veteran's daily 
living activities are not adversely affected.  Additionally, 
the examiner did not suggest that the functional loss caused 
by pain or flare-up rose to the level of disability 
contemplated by limitation of flexion to 45 degrees or 
limitation of extension to 10 degrees.  

The Board has considered whether other diagnostic codes might 
allow for a higher disability rating.  A higher evaluation is 
not available under either Diagnostic Code 5260 or 5261 
because, as noted above, the modest decrement of range of 
motion in the veteran's left knee does not merit even a non-
compensable rating under either of these diagnostic codes.  A 
higher rating for the veteran's left knee disability would 
also be warranted with a showing of ankylosis of the knee 
under Diagnostic Code 5256, or impairment of the tibia and 
fibula under Diagnostic Code 5262.  However, neither of these 
has been found on examination.  The remaining knee-related 
diagnostic code permitting an evaluation greater than 10 
percent is Diagnostic Code 5257.  Evaluation under Diagnostic 
Code 5257 is discussed below.  

Given the absence of specific evidence suggesting that pain 
experienced by the veteran equates to greater limitation of 
motion, or that there is ankylosis of the knee or impairment 
of the tibia and fibula, a higher rating for status post left 
knee trauma manifested by limitation of motion is not 
warranted.  (Although separate ratings may be awarded where 
there is both limitation of flexion and limitation of 
extension, see VAOPGCPREC 09-2004, there is no indication 
that the veteran's disability equates to limitation of motion 
in either direction that would warrant a compensable rating.  
See discussion, supra.)

As for disability manifested by instability, the RO rated the 
veteran as 10 percent disabled under Diagnostic Code 5257 
(recurrent subluxation or lateral instability) in a rating 
decision dated in January 2005.  Under Diagnostic Code 5257, 
a 10 percent evaluation is for application when there is 
slight recurrent subluxation or lateral instability.  A 20 
percent evaluation is for application when there is moderate 
recurrent subluxation or lateral instability.  A 30 percent 
evaluation is for application when there is severe recurrent 
subluxation or lateral instability.

As noted above, while the examiner noted in his examination 
report that there was good stability both of the of medial 
and lateral collateral ligaments, and of the posterior 
cruciate ligament, there was also anterior drawer symptom and 
Lachman testing was positive, both of which the RO found were 
consistent with a characterization of slight instability.  
Given these medical findings, the Board concludes that no 
more than a 10 percent evaluation for instability of the left 
knee is warranted.  Since there is no objective medical 
evidence of record of moderate or severe instability, a 
rating higher than the 10 percent previously awarded by the 
RO is not warranted.

On November 9, 2000 the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002)) was signed into law, 
changing the standard for processing veterans' claims.  In 
adjudicating this veteran's claim, the Board has considered 
the provisions of the VCAA.  Among other things, the VCAA and 
implementing regulations require VA to notify the claimant 
and the claimant's representative of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in August 
2001, the day following receipt of his claim, and nearly 
seven months prior to the RO's rating decision.  The veteran 
was also apprised of VA's duties to both notify and assist in 
subsequent similar correspondence dated in February 2004 and 
August 2004, in connection with the instant appeal.

Specifically regarding VA's duty to notify, the August 2001 
and subsequent correspondence apprised the veteran of what 
the evidence must show to establish entitlement to the 
benefits sought, what actions the RO had already initiated, 
what additional evidence and/or information was needed from 
the veteran, what information VA would assist in obtaining on 
the veteran's behalf, and where the veteran was to send any 
evidence or other information he had.  Additionally, the RO 
informed the veteran of the results of its rating decisions 
and the procedural steps necessary to appeal.  The RO also 
provided a SOC and a supplemental statement of the case 
(SSOC) reporting the results of the RO's reviews, and the 
text of the relevant portions of the VA regulations.  These 
documents made it clear that the veteran should submit any 
pertinent evidence in his possession.  (Although certain 
notice required by the VCAA was not provided until after the 
RO adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini v. Principi, 18 Vet. App. 112, 122 
(2004).  Consequently, the Board does not find that any late 
notice under the VCAA requires remand to the RO.  Nothing 
about the evidence or any response to the RO's notifications 
suggests that the case must be re-adjudicated ab initio to 
satisfy the requirements of the VCAA.)

Regarding VA's duty to assist, the Board notes that the RO 
obtained the veteran's service medical records (SMRs).  The 
veteran was afforded a hearing and two VA medical 
examinations in conjunction with this claim.  Given the 
standard of the regulation, the Board finds that VA has no 
duty to inform or assist that was unmet.


ORDER

Entitlement to a higher initial evaluation for left knee 
disability manifested by limitation of motion is denied. 

Entitlement to a higher initial evaluation for left knee 
disability manifested by instability is denied. 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


